99 F.3d 1151
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Wilbur A. YOUNG, Plaintiff-Appellant,v.DENVER READY MIX, INC., Defendant-Appellee.
No. 92-1114.
United States Court of Appeals, Tenth Circuit.
Oct. 22, 1996.

Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.


1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court dismissing pro se plaintiff's action and complaint alleging violations of his rights under 42 U.S.C. § 1983, 42 U.S.C. § 2000e (Title VII), 29 U.S.C. § 654, 29 U.S.C. § 660, and 29 C.F.R. § 1977.12.  The district court dismissed these claims for failure to state a claim upon which relief could be granted.  In addition, upon notification that defendant had filed a voluntary petition for bankruptcy under 11 U.S.C. § 301, the district court dismissed the action for failure to comply with the provisions of the Bankruptcy Code pursuant to 11 U.S.C. § 362.


3
In his pro se petition to this court, plaintiff alleges that the district court erred in dismissing the complaint for a variety of reasons related to plaintiff's allegations of violations of a series of safety and environmental regulations and statutes.  Construing pro se plaintiff's pleadings and filings in the district court and in this court liberally, we agree with the district court that the plaintiff has failed to state a claim upon which relief can be granted and has failed to show cause why the actions should not be dismissed because of a violation of the automatic stay provisions set forth in 11 U.S.C. § 362(a) of the Bankruptcy Act.  We therefore AFFIRM for substantially the reasons given by the district court.


4
The mandate shall issue forthwith.


5
---------------



* This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3.